Scott, J. (dissenting):
In my opinion the order appealed from is wholly unauthorized. We have not here a case wherein the plaintiff made a mistake in the name of the persons intended to be sued. Her mistake was as to the identity of the person who had wronged her. She believed that her husband, at the time of his death, was in the employ of the Terry & Tench Construction Company, and, therefore, she sued that company. She now finds that her husband was employed by an entirely different corporation, to wit, the Terry & Tench Company, a separate and distinct entity, and that her claim, if she has one, is against the latter. The purpose of the order appealed from is to substitute the Terry & Tench Company as defendant in place of the corporation already sued, in the hope that by this means the plaintiff will avoid the plea of the Statute of Limitations which *86might be set up.if anew action against the Terry & Tench Company were to be now brought.
I am quite unable to distinguish this case from New York State Monitor Milk Pan Assn. v. Remington Agricultural Works (89 N. Y. 22) and Licausi v. Ashworth (78 App. Div. 486), in both of which an order, similar to that here considered, was declared to be unauthorized. It is said that it is evident that plaintiff intended to sue the Terry & Tench Company, because it was her clear intention to sue the company for whom her husband worked. That is true, but it is also trué that it was equally, apparent that the plaintiffs in each of' the cases cited above intended to sue the persons against whom they had claims, and that they fell into precisely the same error that (this plaintiff fell into, in mistaking the identity of the person against whom they had such claims. In short, we have here,. not the case of a misnomer but a deliberate intention to sue the wrong defendant under the mistaken belief that it. was the person from .whom plaintiff had suffered damage.
The order should be reversed, with costs, and the motion denied.
Clarke, J., concurred.
Order modified as directed in opinion, without costs of appeal. Settle order on notice. ■